Exhibit 10

 

CAPSTONE TURBINE CORPORATION

 

EXECUTIVE PERFORMANCE INCENTIVE PLAN

 

Amended and Restated Effective August 29, 2013

 

THIS INSTRUMENT is adopted by Capstone Turbine Corporation (the “Company”) as
the Capstone Turbine Corporation Executive Performance Incentive Plan (the
“Plan”), as amended and restated effective August 29, 2013.

 

RECITALS:

 

WHEREAS, the Company established the Plan effective April 1, 2008 and was
approved by the shareholders of the Company on August 29, 2013 in order to
provide for payment of executive compensation upon achievement of objective
performance goals and to align the economic interests of executive officers and
shareholders of the Company;

 

WHEREAS, the Company intends that all compensation payable and awards granted
hereunder will qualify as “performance-based compensation” described in section
162(m)(4)(C) of the Code (as defined below), which business criteria described
in Section 3.3 herein has been re-approved by the shareholders of the Company at
its annual meeting following the 2013 fiscal year of the Company, in a manner
described in Treas. Reg. § 1.162-27; and

 

WHEREAS, the Company desires to amend and restate the Plan to make certain
changes to the form and with respect to the administration of the Plan and to
amend the definition of “change in control” to conform with section 409A of the
Code

 

NOW, THEREFORE, this amendment and restatement of the Plan is hereby adopted:

 

Article I. Definitions

 

1.1          Award. An incentive compensation award issued hereunder to a
Participant that is subject to and dependent upon the attainment of one or more
performance goals. Payments under Awards will be made, at the discretion of the
Committee, in the form of cash, common stock of the Company, or any other
securities or property. Payments hereunder may be provided in fulfillment of
cash bonus or stock incentive obligations that are payable under an employment
agreement between a Participant and the Company. Awards that are paid in the
common stock of the Company shall be made under the Equity Incentive Plan and
shall be subject to the terms and conditions of such plan, including the annual
limits on grants contained therein.

 

1.2          Board. The board of directors of the Company.

 

1.3          Change in Control. For Awards that are not subject to the Equity
Incentive Plan, a transaction or circumstance in which any of the following have
occurred:

 

(a)           the merger, acquisition or consolidation of the Company with any
corporation in which such corporation immediately after such merger, acquisition
or consolidation owns more than 50% of the voting securities (defined as any
securities which vote generally in the election of its directors) of the Company
outstanding immediately prior thereto or more than 50% of the Company’s total
fair market value immediately prior thereto;

 

1

--------------------------------------------------------------------------------


 

(b)           the date that any person, or persons acting as a group, as
described in Treas. Reg. § 1.409A-3(i)(5) (a “Person”), other than a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or a corporation controlling the Company or owned directly or indirectly by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company, becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Securities and Exchange Act of 1934, as amended), directly
or indirectly, of securities of the Company representing more than 30% of the
total voting power represented by the Company’s then outstanding voting
securities (as defined above);

 

(c)           the date that a majority of the members of the Board of Directors
of the Company is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board of Directors of the Company before the date of the appointment or
election; or

 

(d)           the date that any Person acquires (or has acquired within the
12-month period ending on such date) assets from the Company that have a gross
fair market value equal to 40% or more of the fair market value of the Company’s
total assets; provided, however, that any of the following acquisitions will be
excluded from such calculation:

 

(i)            an acquisition by a shareholder of the Company (immediately
before the acquisition) in exchange for or with respect to its stock;

 

(ii)           an acquisition by an entity 50% or more of the total value or
voting power of which is owned directly or indirectly by the Company;

 

(iii)          an acquisition by a Person that owns directly or indirectly 50%
or more of the total value or voting power of the outstanding stock of the
Company; or

 

(iv)          an acquisition by an entity 50% or more of the total value or
voting power of which is owned directly or indirectly by a Person described in
paragraph (iii) above.

 

1.4          Code. The Internal Revenue Code of 1986, as amended.

 

1.5          Committee. A committee of Board members that is designated by the
Board as the “Compensation Committee,” provided that the Committee shall be
composed of at least two individuals (or such number that satisfies section
162(m)(4)(C) of the Code) and shall be solely composed of individuals who are
“outside directors” as defined in Treas. Reg. § 1.162-27(e)(3) or any successor
provision.

 

1.6          Company. Capstone Turbine Corporation and its affiliates,
successors and assigns.

 

1.7          Disability. A Participant who is eligible for disability benefits
under the Company’s long-term disability benefits plan or, if no such plan shall
be in effect, as defined under section 22(e)(3) of the Code shall be deemed to
have incurred a disability hereunder.

 

1.8          Equity Incentive Plan. The Capstone Turbine Corporation 2000 Equity
Incentive Plan, as amended.

 

1.9          Participant. Executive and senior officers of the Company who have
been designated by the Committee to receive Awards hereunder.

 

2

--------------------------------------------------------------------------------


 

1.10        Payment Date. The date described in Section 4.2 herein.

 

1.11        Performance Period. The period of time to be used in measuring the
time during which performance goals under Awards must be met. The Performance
Period shall be each fiscal year of the Company unless otherwise specified by
the Committee.

 

1.12        Plan. The Capstone Turbine Corporation Executive Performance
Incentive Plan.

 

1.13        Retirement. The retirement from active service by a Participant that
is approved by the Board or Committee under policies that are adopted for the
retirement of executive officers and/or directors of the Company.

 

Article II. Administration

 

The Plan shall be administered by the Committee. The express grant in the Plan
of any specific power to the Committee shall not be construed as limiting any
power or authority of the Committee. Any decision made or action taken by the
Committee to administer the Plan shall be final and conclusive. No member of the
Committee shall be liable for any act done in good faith with respect to this
Plan or any Award. The Company shall bear all expenses of Plan administration.
In addition to all other authority vested with the Committee under the Plan, the
Committee shall have complete authority to:

 

(a)           Select Participants who may receive payments pursuant to Awards,
and grant Awards pursuant to the terms hereof;

 

(b)           Subject to the limitations and conditions contained in the Plan,
establish the amounts payable under the Awards and the performance goals to be
achieved for the payment of the Awards;

 

(c)           Interpret all provisions of this Plan;

 

(d)           Prescribe the forms to be used and procedures to be followed by
Participants for the administration of the Plan;

 

(e)           Adopt, amend, and rescind rules for Plan administration; and

 

(f)            Make all determinations it deems advisable for the administration
of this Plan.

 

Article III. Award Eligibility and Limitations

 

3.1          Terms of Awards. All Awards must be established by the Committee in
writing no later than the earlier to occur of (i) 90 days after the beginning of
the Performance Period, and (ii) the elapse of 25% of such Performance Period.
Payment of compensation under an Award shall be based on the attainment of one
or more pre-established objective performance goals that are based on the
criteria described in Section 3.3. The Committee must identify the Participant
to whom the Award has been granted, the amount of compensation payable under the
Award, and the performance goals upon which the Award is conditioned. Neither
the Company nor the Committee shall have the discretion to increase the amount
payable under an Award that would otherwise be due upon the attainment of the
performance goals stated in the Award. Except as provided in the written terms
and conditions of an Award that are provided to a Participant, or in an
employment agreement between the Participant and the Company, the Committee
shall retain the right to reduce or eliminate the amount that is payable under
the Award.

 

3

--------------------------------------------------------------------------------


 

3.2          Form of Payment. An Award shall be paid to a Participant in the
form of cash or, for Awards made pursuant to the Equity Incentive Plan, common
stock of the Company. The amount of cash or stock shall be stated as a fixed
amount or as an objective formula for computing the amount of compensation
payable if the performance goal is obtained. A formula for computing cash or
stock compensation may be expressed as a percentage of base compensation payable
to a Participant or on any other basis that yields a determinable amount of
compensation. The maximum amount of cash compensation that is payable under all
Awards made to a Participant during a calendar year is $4,000,000. The maximum
number of shares of common stock of the Company that may be issued pursuant to
an Award shall be determined pursuant to the terms of the Equity Incentive Plan.

 

3.3          Performance Criteria of Awards. Subject to the terms hereof, and in
a manner consistent with Treas. Reg. § 1.162-27 or any successor rule under the
Code, performance goals shall be determined in the sole and absolute discretion
of the Committee, provided that the goals must be such that whether or not the
performance goal will be achieved is substantially uncertain at the time the
performance goals and the terms of the Award are established. Performance goals
may be based upon increases in performance of the Company over a prior period,
but may also be based on maintaining status quo or limiting losses or decreases
in performance, as is appropriate in view of the business conditions of the
Company, its industry or the market in which its securities are traded at the
time that a performance goal is established. Performance goals may be expressed
as targeted levels of performance and shall be determined on the basis of any or
all of the following criteria, as such terms are expressed in the Company’s
financial statement, and as selected from time to time by the Committee:

 

(a)           Return on equity, capital, sales or assets.

 

(b)           Revenue measurements (e.g., net, gross or sales).

 

(c)           Income (net, pre-tax, and/or operating).

 

(d)           Cash flow (including operating cash flow, free cash flow,
discounted return on investment and cash flow in excess of cost of capital).

 

(e)           Earnings per share.

 

(f)            Gross margins.

 

(g)           Cash utilization.

 

(h)           Operating expenses and its components (e.g., cost of materials).

 

Article IV. Payment of Compensation under Award

 

4.1          Payment under Awards. Except as provided in Sections 4.3, 4.4 and
4.5, payment under an Award shall only occur if (i) the performance goals
specified in the Award were satisfied during the Performance Period and (ii) the
Participant is employed by the Company or an affiliate of the Company at the end
of the Performance Period. Except as provided in Sections 4.3 and 4.5, payment
under an Award shall not occur until the Committee has certified in writing that
the performance goals have been achieved. For this purpose, approved minutes of
the Committee meeting or action by unanimous written consent of the Committee by
which certification is made shall be treated as a written certification.
However, such certification is not required if payment under the Award is
attributable solely to the increase in the value of the Company’s common stock.

 

4

--------------------------------------------------------------------------------


 

4.2          Time of Payment. Except as provided in Section 4.5, amounts that
become payable under an Award after attainment of performance goals shall be
paid as soon as it is practicable following the close of the Performance Period
and, to the extent required in Section 4.1, the certification by the Committee
of the attainment of such performance goals (the “Payment Date”).

 

4.3          Death or Disability. Upon the death or Disability of a Participant
during a Performance Period, payments under Awards shall be made as follows:

 

(a)           If the performance goals specified in the Participant’s Award are
achieved, the Participant shall be eligible to receive payments under the Award.
The Award may be paid in full or may be prorated based on the number of full
months which have elapsed in the Performance Period as of the date of such death
or Disability, at the sole and absolute discretion of the Committee. Payments
under this Section 4.3(a) shall be made as determined by the Committee following
the close of the Performance Period, but not prior to the date the Committee
certifies in writing that the performance goals have been achieved.

 

(b)           If the performance goals specified in the Participant’s Award are
not achieved, the Committee may in its discretion pay all or a portion of the
Award. Any payment under the Award may be prorated based on the number of full
months which have elapsed in the Performance Period as of the date of such death
or Disability, at the sole and absolute discretion of the Committee. Payments
under this Section 4.3(b) shall be made as determined by the Committee following
the close of the Performance Period.

 

(c)           Notwithstanding anything contained herein to the contrary, if a
Participant and the Company are parties to a written agreement that expressly
addresses the payment of performance-based bonuses upon death or Disability, the
obligations of the Company hereunder will be subject to the terms of that
agreement.

 

4.4          Retirement. Upon the Retirement of a Participant during a
Performance Period and the attainment of the performance goals under an Award
for such Participant for such Performance Period, the Award may be paid in full
or may be prorated based on the number of full months which elapsed in the
Performance Period as of the date of the Retirement, at the sole and absolute
discretion of the Committee. Payments under this Section 4.4 shall be made on
the Payment Date.

 

4.5          Change in Control. In the event the Company experiences a Change in
Control during a Performance Period when performance goals of an Award are not
achieved, the Participant may receive at the discretion of the Committee the
target bonus amount that would be payable under an Award, or a portion thereof
as determined appropriate by the Committee. The payment of the Award shall be
made, at the discretion of the Committee, after the end of the Performance
Period or the Change in Control. Notwithstanding anything contained herein to
the contrary, if the Award is subject to the terms of the Equity Incentive Plan,
the terms of a written agreement between the Participant and the Company or any
other program or arrangement that expressly addresses the payment of
performance-based bonuses upon a change in control, the obligations of the
Company hereunder will be subject to the terms of such plan, agreement, program
or arrangement.

 

4.6          Withholding Tax Requirements. Amounts paid hereunder shall be
subject to applicable federal, state and local withholding tax requirements.

 

5

--------------------------------------------------------------------------------


 

Article V. General Provisions

 

5.1          Effect on Employment. Neither the adoption of this Plan, its
operation, nor any documents describing, or referring to, this Plan (or any part
thereof) shall confer upon any employee any right to continue in the employ of
the Company or an affiliate or in any way affect any right and power of the
Company or an affiliate to terminate the employment of any employee at any time
with or without assigning a reason therefor.

 

5.2          Unfunded Plan. The Plan, insofar as it provides for grants, shall
be unfunded, and the Company shall not be required to segregate any assets that
may at any time be represented by grants under this Plan. Any liability of the
Company to any person with respect to any grant under this Plan shall be based
solely upon contractual obligations that may be created hereunder. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.

 

5.3          Rules of Construction. Headings are given to the articles and
sections of this Plan solely as a convenience to facilitate reference. The
masculine gender when used herein refers to both masculine and feminine. The
reference to any statute, regulation or other provision of law shall be
construed to refer to any amendment to or successor of such provision of law.

 

5.4          Governing Law. The internal laws of the State of California
(without regard to the choice of law provisions of California) shall apply to
all matters arising under this Plan, to the extent that federal law does not
apply.

 

5.5          Amendment. The Board may amend or terminate this Plan at any time;
provided, however, an amendment that would modify the material terms of the
business criteria specified in Section 3.3 herein is not valid until the
shareholders of the Company approve the amendment in a manner that satisfies the
shareholder approval requirements of section 162(m) of the Code.

 

5.6          Successors. The terms of the Plan shall be binding upon the Company
and its successors and assigns, and shall bind any successor of the Company, as
well as its assets or its businesses (whether direct or indirect, by purchase,
merger, consolidation or otherwise), in the same manner and to the same extent
that the Company would be obligated under this Plan if no succession had taken
place.

 

5.7          Beneficiary Designations. If permitted by the Committee, a
Participant under the Plan may name a beneficiary or beneficiaries to whom any
earned but unpaid Award shall be paid in the event of the Participant ‘s death.
In the absence of any such designation, any Award payments remaining after the
Participant’s death shall be paid to the Participant’s spouse or, if none, to
the Participant’s children. If the Participant does not have a surviving spouse
or children, payment shall be made to his or her estate.

 

5.8          Shareholder Approval. This amended and restated Plan was approved
by the shareholders of the Company in a manner that satisfies section 162(m) of
the Code in a meeting held on August 29, 2013. The business criteria set forth
in Section 3.3 are subject to re-approval at the shareholders meeting at which
directors are elected that occurs in 2018.

 

[Execution Page Follows]

 

6

--------------------------------------------------------------------------------


 

EXECUTION PAGE

 

IN WITNESS WHEREOF, the undersigned officer has executed this Plan on this
29th day of August, 2013, to be effective as of the date first written above.

 

 

 

CAPSTONE TURBINE CORPORATION

 

 

 

 

 

 

By:

/s/ Edward I. Reich

 

 

 

 

Its:

Executive Vice President and Chief Financial Officer

 

7

--------------------------------------------------------------------------------